Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance: the closest prior art, Webster (US 3,198,239) discloses a gas burner having a tubular member and a gas pipe as required by the claims. Webster further discloses the third and fourth gaps required by the claims; however, Webster does not disclose a U-shaped portion having a plate portion and a pair or opposed plate portions that are continuous with each end of the plate portion and face each other, nor does Webster disclose the first and second gaps as required by the claims. There is no reasonable combination with Webster that can be made to meet the limitations of the claims, therefore the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762